Citation Nr: 0822627	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  06-33 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1970 to March 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim of entitlement to service connection for 
PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is needed prior to further disposition 
of the claim.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2007).

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

The veteran contends that he has PTSD related to alleged 
service stressors in the Republic of Vietnam, warranting 
service connection PTSD.  See 38 C.F.R. § 3.304(f).  The 
veteran's service personnel records indicate that was 
assigned as an administrative clerk to the 100th Strategic 
Reconnaissance Wing, Operating Location Delta Alpha, DaNang 
Air Base, Republic of Vietnam from May 16, 1972 to July 9, 
1972.  His military occupational specialty is listed as 
administrative specialist, or clerk.  The veteran's service 
personnel records, including his service separation form, 
show no awards or decorations for combat service.  
Additionally, the veteran's service treatment records are 
negative for a psychiatric disorder.

Post-service medical records show that the veteran has 
received psychiatric treatment, and that he was diagnosed 
with PTSD by VA in November 2006.  

The veteran's claim has been denied on the basis that his 
alleged stressors have not been verified.  In an October 2004 
statement, the veteran cited a stressor involving "shooting 
injuries sustained on the compound" and bomb attacks.  This 
is a stressor that may be capable of verification.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002) (mortar/rocket 
attack may in some cases be a satisfactory stressor for 
PTSD).  The Board notes that in an October 2006 statement, 
the veteran asserted that he had "furnished all information 
pertaining to the traumatic instances."  The veteran further 
asserted that it was difficult to remember specific dates and 
times, and that his military records best reflect his service 
in the Republic of Vietnam.  However, it is clear from the 
evidence of record that the veteran served from May 16, 1972 
through July 9, 1972 in DaNang, and an attempt at 
verification of his reported stressors may be made on this 
basis.  As the veteran has also reported casualties in his 
unit during this period, a search for casualties in the unit 
history for this period should also be made.

As the veteran did not engage in combat, the alleged 
stressors must be verified by official service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  Because no attempt 
to verify stressors through the United States Army & Joint 
Services Records Research Center (JSRRC) has yet been made, 
the RO should attempt to verify the listed stressors through 
JSRRC.  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the veteran with an 
additional opportunity to submit 
evidence describing his in-service 
stressors with a greater degree of 
specificity in an effort to assist 
verification efforts.  
  
2.  Forward the veteran's statements of 
alleged PTSD stressors, as well as 
copies of his service personnel records 
and any other relevant evidence, to the 
United States Army & Joint Services 
Records Research Center (JSRRC).  
Request that JSRRC attempt to verify 
the alleged stressors.  Specific 
requests should be made for 
rocket/mortar attacks on the veteran's 
unit, 100th Strategic Reconnaissance 
Wing, Operating Location Delta Alpha, 
DaNang Air Base, Republic of Vietnam, 
May 16, 1972 through July 9, 1972, and 
for unit casualties during this time 
period.  Request that JSRRC provide 
unit histories of the veteran's unit 
during the time he was in the Republic 
of Vietnam.  If a negative response is 
received from JSRRC, the claims file 
must be properly documented in this 
regard.

3.  Thereafter, if, and only if one or 
more of the alleged stressors is 
verified, schedule the veteran for a VA 
psychiatric examination for the purpose 
of ascertaining whether PTSD found 
present is related to service.

a.  Prior to the examination, specify 
for the examiner the stressor or 
stressors that it is determined is/are 
established by the record, and the 
examiner must be instructed that only 
that/those event(s) may be considered 
for the purpose of determining whether 
the veteran was exposed to one or more 
stressors in service.

b.  The examiner should conduct the 
examination with consideration of the 
current diagnostic criteria for PTSD.  
The examination report should include a 
detailed account of all pathology 
present.  Any further indicated special 
studies, including psychological 
studies, should be accomplished.

c.  If a diagnosis of PTSD is 
appropriate, the examiner should 
specify (1) whether each alleged 
stressor found to be established by the 
evidence of record was sufficient to 
produce PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
the current symptomatology and one or 
more of the in-service stressors found 
to be established by the record by the 
RO and found to be sufficient to 
produce PTSD by the examiner.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.

d.  If the examination results in a 
psychiatric diagnosis other than PTSD, 
the examiner should offer an opinion as 
to the etiology of the non-PTSD 
psychiatric disorder, to include 
whether it is at least as likely as not 
that any currently demonstrated 
psychiatric disorder, other than PTSD, 
is related to the veteran's military 
service. 

The veteran should be advised of the 
consequences of his failure to report 
for a scheduled examination, pursuant 
to 38 C.F.R. § 3.655 (2007).

4.  Then, readjudicate the claim for 
service connection for PTSD.  If the 
action remains adverse to the veteran, 
provide the veteran and any 
representative with a supplemental 
statement of the case and allow the 
appellant an appropriate opportunity to 
respond thereto.  Thereafter, return 
the case to the Board.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





